COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-14-00326-CR
Style:                    Alexandro Jordan Bravo v. The State of Texas
Date motion filed*:       August 14, 2014
Type of motion:           Third Motion for Extension of Time to File Reporter’s Record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s Record

If motion to extend time:
       Original due date:                   June 9, 2014
       Number of extensions granted:             2        Current Due date: August 9, 2014
       Date Requested:                      September 9, 2014

Ordered that motion is:
       Granted
               If document is to be filed, document due:
                      No further extensions of time will be granted absent extraordinary
                       circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On July 21, 2014, the Clerk of this Court granted the reporter’s second motion for
          extension of time to file the record due to her having two other appeals to work
          on, but the reporter was not warned that no further extensions would be granted.
          Accordingly, the reporter’s motion is granted, but we inform the reporter that no
          further extensions will be granted absent extraordinary circumstances. The
          reporter’s record is to be filed no later than September 9, 2014.

Judge’s signature: /s/ Evelyn V. Keyes
                   
Panel consists of ____________________________________________

Date: August 19, 2014
November 7, 2008 Revision